— In a proceeding pursuant to article 7 of the Real Property Tax Law to review an assessment of certain real property for the tax year 1980-1981, the appeal is from so much of an order of the Supreme Court, Suffolk County (Cromarty, J.), dated April 7, 1981, as denied appellants’ cross motion to dismiss the petition. Order affirmed, insofar as appealed from, with $50 costs and disbursements. The record is insufficient to permit us to make a determination as to whether the proposed “San Simeon” project qualifies for a tax exemption pursuant to the Real Property Tax Law. Damiani, J. P., Titone, Lazer and Gibbons, JJ., concur.